Citation Nr: 1619360	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  06-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an increased evaluation for degenerative joint disease of the lumbosacral spine prior to November 18, 2009, currently rated as 10 percent disabling.

3. Entitlement to an increased evaluation for degenerative joint disease of the lumbosacral spine from November 18, 2009 to January 15, 2013, currently rated as 20 percent disabling.

4. Entitlement to an increased evaluation for degenerative joint disease of the lumbosacral spine beginning January 15, 2013, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978 and from December 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction was later transferred to the RO in Muskogee, Oklahoma.

In February 2009, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was remanded for further development in November 2008, April 2009, August 2010 and, most recently, September 2012.  As this decision will explain, the RO substantially complied with the Board's remand instructions.   See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for peripheral neuropathy of the left knee, to include as secondary to an in-service knee surgery has been raised by the record in a January 2013 VA examination report indicating left sensory peripheral neuropathy of the anterior cutaneous femoral nerve secondary to previous left knee surgery in service in the 1970s, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1. The evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability is the result of in-service acoustic trauma.

2.  Prior to November 18, 2009, the Veteran's lumbar spine disability has been manifested by no more than forward flexion limited to 85 degrees, with painful motion; neither ankylosis (favorable or unfavorable) nor incapacitating episodes due to intervertebral disc disease were demonstrated.

3. From November 18, 2009 to January 15, 2013, the Veteran's lumbar spine disability has been manifested by no more than forward flexion limited to 60 degrees, with painful motion; neither ankylosis (favorable or unfavorable) nor incapacitating episodes due to intervertebral disc disease were demonstrated.

4. Beginning January 15, 2013, the Veteran's lumbar spine disability has been manifested by no more than forward flexion limited to 20 degrees, with painful motion; neither ankylosis (favorable or unfavorable) nor incapacitating episodes due to intervertebral disc disease were demonstrated.
 

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 

2.  Prior to November 18, 2009, the criteria for an evaluation in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

3. From November 18, 2009 to January 15, 2013, the criteria for an evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237.

4. Beginning January 15, 2013, the criteria for an evaluation in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board is granting the claim for service connection for a bilateral hearing loss disability, further discussion of the VCAA with respect to that claim is unnecessary.

Duty to Notify

The notice VCAA requires depends on the general type of claim the Veteran has made.  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).
. 
A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270.  With respect to his increased rating claim, the AOJ sent the Veteran a letter providing the required notice in April 2005.

Duty to Assist

VA fulfilled its duty to assist by obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  After discovering that the Veteran had applied for disability benefits from the social security administration (SSA), the AOJ obtained copies of additional medical records and claims processing documents from that agency.

The AOJ arranged examinations to determine the severity of his service-connected lower back disability in February 2007, November 2009, December 2010, and January 2013.  The Board has carefully reviewed these examination reports and finds that, together with the other evidence, they are adequate for rating purposes.  The examination reports contain sufficient findings to rate the Veteran's disabilities under the appropriate diagnostic criteria.   At his videoconference hearing, the Veteran testified that his back disability had become worse.  Accordingly, the Board remanded the Veteran's increased rating claim for a new examination, which occurred in December 2010.  The most recent January 2013 examination report indicates that the examiner considered the records recently obtained from the SSA.  The report also contains the information requested in the Board's August 2013 remand instructions, thus protecting the Veteran's right to compliance with those instructions.  See Stegall, 11 Vet. App. at 268.

Thus, there is no additional evidence which needs to be obtained and the Board finds that VA has satisfied the Veteran's duty to assist in this case.




Service Connection for Hearing Loss

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and it is therefore considered a chronic disease.

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

Service treatment records from the Veteran's first period of active duty (1974 to 1978) indicate normal hearing at the time of enlistment and at the time of separation from service.  In his written statements and hearing testimony, he attributes his claimed hearing loss to his exposure to loud noises during his second period of active duty (2003 to 2005), which included a deployment to Iraq.  At the hearing, the Veteran explained that his exposure to loud noises included the sounds of artillery, mortars and rockets.  

Unfortunately, available service treatment records from the Veteran's second period of active duty do not include auditory threshold test results at the time of enlistment and separation.  The records do include pre- and post-deployment assessments.  According to his February 2005 post-deployment assessment, the Veteran reported exposure to loud noises.  

For assistance in assessing the nature and etiology of the Veteran's claimed hearing loss, the AOJ arranged for a hearing examination with an audiologist in April 2005. 
According to the April 2005 VA examination report, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
15
25
20
LEFT
10
15
15
10
40

Maryland CNC scores were 96 percent for the right ear and 100 percent for the left ear.  These results meet VA's threshold for hearing loss disability for the left ear only.  The results of a second VA examination, administered by the same audiologist in January 2007, also indicated a hearing loss disability only in the left ear.  

In December 2010, the Veteran once again met with a VA audiologist for auditory threshold tests.  The results of those tests are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
45
LEFT
15
10
5
40
60

Unlike the previous tests, these results meet the criteria for hearing loss disability in both ears.  Although earlier test results indicated a disabling hearing loss in one ear, these results satisfy the "current disability" element of the bilateral hearing loss claim because  the presence of a disability at the time of the filing of a claim or when the claim is pending is sufficient to meet the current disability requirement.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of claims for hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).  The claims file includes a unit history which corroborates the Veteran's testimony describing loud noises from combat.  Thus, the evidence satisfies the in-service injury requirement of the Veteran's claim.  The success of the Veteran's hearing loss claim therefore depends on the existence of a causal relationship between in-service acoustic trauma and his current hearing loss disability.

For assistance in deciding whether the required nexus exists, the AOJ obtained an opinion from the April 2005 VA examiner, who answered that question in the negative.  As an explanation for her opinion, she wrote that there was no mention in the medical records that the Veteran had difficulty hearing.  

After the Veteran submitted a written statement describing incidents of in-service noise exposure, the AOJ arranged a second hearing examination in January 2007, administered by the same audiologist.  Again, the diagnosis was normal hearing in the right ear and mild high frequency sensorineural hearing loss in the left ear.  The January 2007 report does not provide a clear opinion on the etiology of hearing loss.  The examiner did, however, address the Veteran's complaints of tinnitus and opined that, in her opinion, tinnitus was not related to service, relying on the absence of documentation of complaints of tinnitus in service.  The January 2007 report did, however, acknowledge service treatment records indicating cerumen occluded ears, which apparently were cleared safely.  These records, dated May 2004, indicate complaints of decreased hearing acuity.  

Since the April 2005 audiologist's opinion was based on the absence of documented service treatment records suggesting hearing impairment, these records undermine the examiner's rationale for that opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion may be inadequate if it rests on an inaccurate factual premise)

Together with his substantive appeal (VA Form 9), the Veteran submitted treatment records from a physician in private practice, dated October 2007.  These records note bilateral hearing loss and indicate that this condition had its onset three years earlier.  The Board remanded the case in April 2009 because the RO did not previously have the opportunity to consider that evidence.  

Once again, this case came to the Board in August 2010.  After reviewing the record, including a history of the Veteran's unit, the Board determined that the Veteran served in combat.  The Board also credited his testimony, which indicated that his exposure to artillery and rocket fire at a distance of only fifty or sixty yards and that he began experiencing ringing in his ears during his deployment to Iraq.  The Board therefore granted service connection for bilateral tinnitus.  His separate hearing loss claim was remanded because the October 2007 audiometric test results from the private physician were "pictorial in form and have not been interpreted by an audiologist."  

The AOJ arranged another examination in December 2010 with another VA audiologist.  Auditory threshold tests results from that time, as noted above, meet the criteria for bilateral hearing loss disability.  As reported by the December 2010 examiner, the Veteran described no significant noise exposure during his first period of active duty.  In Iraq, however, he was exposed to the noise of loud machinery and fire from military weapons.  The Veteran told the examiner that he used hearing protection only during training exercises and was not given hearing protection at other times.  The examiner also described noise exposure from hunting and riding motorcycles, which was unrelated to service.   According to the examiner, it was as likely as not that the Veteran's hearing loss was associated with tinnitus.

In May 2011, the December 2010 examiner submitted an addendum report including an opinion on the probability that a causal relationship exists between the Veteran's hearing loss and military noise exposure.  The examiner wrote that she reviewed a "partial" claims file and noted that, in her opinion, it was unlikely that hearing loss was related to military experience.  The examiner relied on the audiometric testing from April 2005, which noted normal hearing in the right ear shortly after separation from service.  Relying on a study from the Institute of Medicine, the examiner wrote that noise-induced hearing loss occurs suddenly rather than gradually.  She therefore concluded that the Veteran's bilateral hearing loss was not related to service.

The May 2011 addendum attributed the Veteran's hearing loss to occupational noise exposure during the Veteran's "21 years as a parole officer, where he was required to shoot regularly for qualification, prior to his deployment to Iraq.  Additionally, he also reported history of recreational noise exposure including hunting where he did not wear hearing protection, but additionally, wore an amplifying 'game-ear' device while shooting."  According to the examiner, the noise the Veteran experienced in Iraq would be likely to "affect both ears equally."  

Due to the note suggesting that the examiner only reviewed part of the Veteran's claims file, the AOJ obtained another addendum opinion from the examiner in December 2011.  According to the addendum, "it is less than likely that [the Veteran's] hearing loss and tinnitus are related to his duties while in military service given normal hearing on entrance/exit hearing exams and denial of tinnitus when asked on post-deployment assessment."  

The hearing loss claim was most recently remanded in September 2012, in part because, at that time, the claims file did not apparently include a February 2005 post-deployment assessment, which is mentioned in the May 2011 addendum opinion.  

The record also contains a disability benefit questionnaire and opinion from an audiologist in private practice dated June 2012.  It is not clear whether this report was available to the Board when the Veteran's hearing loss claim was remanded in September 2012.  Like the earlier VA examiners, the audiologist administered auditory threshold tests, which meet the regulatory criteria for bilateral hearing loss disability.  Although she did not review the Veteran's claims file, she noted the Veteran's exposure to loud noises in Iraq.  In her opinion, it was at least as likely as not that his current hearing loss was caused by military noise exposure.  Her report offers the following explanation for her conclusion: "The [Veteran] reports exposure to noises in the military that are documented as resulting in acoustic trauma.  He reports otologic symptoms began while in the military; tinnitus is one of the most common, and often the first, symptom of acoustic trauma.  He reports use of hearing protective devices when exposed to hazardous noise levels in work environment outside of military."

Both the December 2010 VA examiner and the private audiologist attempted to answer the question referred to them, but the Board finds that each of their medical opinions has flaws.  The private audiologist did not review the claims file.  But unlike the contrary opinion of the December 2010 VA examiner, the private audiologist's rationale is consistent with the Veteran's statement that, when he practiced shooting as part of his job for the Sheriff's Department, he used hearing protection.  The Veteran reported he did not use hearing protection in Iraq and there is no evidence in conflict with this statement.  

Another weakness of the negative nexus opinion is its apparent inconsistency with the Board's determination that tinnitus was the result of in-service acoustic trauma.  According to the VA examiner, it is as likely as not that the Veteran's hearing loss was associated with tinnitus.  The fact that the Veteran has been diagnosed as having tinnitus as a result of his in-service noise exposure and was granted compensation for tinnitus adds to the credibility of the Veteran's contention that his hearing loss disability is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Furthermore, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence reflects that the Veteran's tinnitus is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  The Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  It is also significant that the December 2011 addendum opinion relies on "normal hearing on entrance/exit hearing exams" when this is only true for the Veteran's first period of active duty service (1974 to 1978).  The Veteran's contentions concern his later deployment to Iraq and, for this period of service, there are no auditory threshold tests corresponding to the times when he entered and separated from active duty.  Under these circumstances, the examiner's emphasis on the normal hearing tests in service is mistaken. 

The Veteran's statements concerning combat with the enemy implicate the "combat presumption" of 38 U.S.C.A. § 1154(b).  When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  Id.

The Board must consider the Veteran's combat experience in resolving the issues of service connection for hearing loss and tinnitus.  See Reeves, 682 F.3d at 999.  Like this case, Reeves involved a hearing loss claim by a combat veteran.  The Court explained that the Board was "required to apply the section 1154(b) presumption to the separate question of whether he also suffered permanent hearing loss while on active duty.  In short, although the record contained evidence of the cause of Reeves' disability - acoustic trauma from mortar blasts . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  Id. (emphasis in original).

The Veteran in this case claimed that he incurred hearing loss and tinnitus in Iraq.  Under the analysis used in Reeves, the combat presumption of section 1154(b) applies not only to prove that the Veteran was exposed to acoustic trauma in Iraq, but also that he incurred hearing loss during his service in Iraq.

The Board has considered the contrary opinions of both VA examiners and the results of the Veteran's April 2005 hearing test showing normal hearing in one ear shortly after separation from service.  Yet in Hensley, 5 Vet. App. at 159 and in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that normal hearings tests during service do not foreclose the possibility of a causal link between post-service hearing loss and an in-service injury.

For the foregoing reasons, the evidence is at least evenly balanced as to whether in-service acoustic trauma caused the Veteran's bilateral hearing loss disability. With reasonable doubt resolved in his favor, the Board finds that the Veteran's hearing loss was incurred in service.  See 38 U.S.C.A. §§ 1154, 5107(b).

Increased Rating For Lower Back Disability

Rating Principles

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When, as in this this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings - the assignment different disability evaluations for separate periods of time - may be appropriate when the claimant has appealed the denial of a request for an increase in the rating previously assigned to a service-connected disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, the staged rating assigned to the Veteran's service-connected lower back disability  - 10 percent from March 24, 2005 to November 18, 2009, 20 percent from November 18, 2009 to January 15, 2013 and 40 percent beginning January 15, 2013 - is appropriate.

When assessing the severity of a musculoskeletal disability that, as in the case of the Veteran's lower back disability, is at least partly rated on the basis of limitation of motion, VA must consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent (flare-ups) due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Low Back Disability

In September 2002, VA granted service connection for a low back disability and assigned an initial rating of 10 percent.  Before his deployment to Iraq, the Veteran was diagnosed with spondylosis and lumbar radiculopathy.  He had fusion surgery on the vertebrae in his lumbar spine from L-4 to the sacrum.  Orthopedic hardware was removed from the Veteran's back in a second surgery, in February 2000.  According to treatment records from the time of his deployment to Iraq, the Veteran re-injured his back in January 2004.  When exiting a truck, he lost his footing and fell down, landing on his back.  The Veteran filed the pending claim for an increased rating in March 2005, shortly after the completion of his second period of active duty service.  

In December 2005, the AOJ issued a decision continuing a 10 percent rating for the lumbar spine.  After the Veteran submitted evidence of his back injury in Iraq, the AOJ arranged a spine examination in February 2007.  At his videoconference hearing, he testified that his back pain worsened since the February 2007 examination and the Board remanded the back claim for a new examination.  

Based on the findings of a November 18, 2009 VA examination, the AOJ assigned a staged rating, increased the disability rating from 10 percent to 20 percent and using the date of the examination as the effective date of the increase.  After further proceedings, the AOJ issued a decision in March 2013, which further modified the staged rating, granting an increase from 20 percent to 40 percent, and assigning January 15, 2013 (the date of the most recent VA spine examination) as the effective date of the new 40 percent rating. 

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The rating criteria further explain, under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015), an intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 30 percent rating.

The first VA examination during the relevant appeal period was a general medical examination in April 2005.  This examination did not involve range of motion tests of the spine.  The examiner did, however, note that the Veteran reported having lower back pain "for a long time."  The examiner reviewed a history of the Veteran's lower back surgeries, including lumbar fusion at L4-L5, L5-S1 in 1998.  The Veteran reported aching in the lower back and described his pain as being between 3 and 8 on a scale of 1to 10.  The Veteran did not use any walking aids, such as a cane, crutches or a walker.  There was no report of numbness.  He was able to drive and walk about a mile.  The examiner also noted that the examination of the spine revealed no deformity.

The first VA examination substantially devoted to the spine took place in February 2007.  The diagnosis was status post laminectomy with fusion with mild degenerative changes and "0 to mild" functional loss due to pain.  The Veteran told the examiner that he experienced stiffness in the morning and after sitting.  The examination report notes some numbness in the lateral side of his right thigh.  The Veteran also complained of pain, indicating that the pain was constant and that sometimes he could not sleep because of pain.  On a scale of 1 to 10, he described the intensity of his pain as 6.  

The examiner recorded the results of range of motion tests for the Veteran's lower back.  According to the report, forward flexion was 85 degrees and the Veteran was capable of up to 80 degrees of forward flexion before experiencing pain.  Extension was 30 degrees - 25 degrees before the onset of pain.  Right lateral flexion was 35 degrees, with pain beginning at 30 degrees.  Left lateral flexion was slightly greater - 40 degrees - with pain beginning at 35 degrees.  Left and right lateral rotation were 50 degrees, without painful motion.

According to the February 2007 VA examiner, there was no additional limitation of motion or functional impairment during flare-ups, because there were no reported flare-ups; the Veteran having reported that his pain was constant.

The Board remanded the back claim in April 2009 because, at his videoconference hearing, the Veteran had testified that the severity of his back disability had worsened since the February 2007 examination.  The Board also considered medical records in the file describing a January 1999 workplace accident resulting in a lumbar spine injury.  In its remand instructions, the Board asked the AOJ to obtain a medical opinion distinguishing, if possible, symptoms associated with the service-connected back disability and the back injury due to his civilian employment.  

Pursuant to the Board's orders, in November 2009, the Veteran was examined by a VA physician assistant.  The diagnosis was chronic low back pain, radiating to the left lower extremity.  

During range of motion tests, flexion was 70 degrees.  Extension was 30 degrees.  Left and right lateral flexion were 30 degrees.  Left lateral rotation was 20 degrees while right lateral rotation was 30 degrees. The Veteran was capable of performing repetitive motion tests, but these were associated with pain and reduced range of motion.  After repetitive use, flexion was reduced to 60 degrees and extension to 20 degrees.  Left and right lateral flexion were reduced to 20 degrees.  Left lateral rotation was 10 degrees while right lateral rotation was 30 degrees.  

In the section of her report designated "Other significant physical exam findings" the examiner commented further on the pain the Veteran experienced when performing range of motion exercises.  She explained that her examination revealed pain beginning with 20 degrees flexion and extending to 70 degrees.  Pain with extension began at 10 degrees and extended to 30 degrees.  Pain with left and right lateral flexion began at 10 degrees and extended to 30 degrees.  Pain with left lateral rotation began at 10 degrees and extended to 30 degrees.  There was no pain with right lateral rotation.  

The November 2009 report also describes the effects of the Veteran's low back pain upon his daily activities.  The examiner wrote that back pain prevented the Veteran from participating in sports or exercise.  His ability to engage in shopping, recreation and travel were described as severely limited.  Back pain had a moderate effect on his ability to dress and to do chores.  The Veteran was mildly limited in toileting and he had no limitations with respect to feeding, bathing and grooming.  

When discussing his back disability in November 2009, the Veteran reported flare-ups lasting an unspecified number of hours every two to three weeks.  Flare-ups tended to occur when walking, sitting or standing for more than 10 minutes.  Symptoms tended to diminish with lying down and medication.  The examiner noted four or five incapacitating episodes within the past 12 months, but she noted that incapacitating episodes were not due to intervertebral disc syndrome.  Moreover, none of these periods lasted more than one day.  The Veteran's gait and posture were normal.  Other than lumbar flattening, he had no abnormal spinal curvatures.  There was no ankylosis of the spine.  

The November 2009 VA examiner provided a medical opinion indicating that the Veteran's right thigh sensory deficit was at least as likely as not the result of an in-service injury.  Based on this finding, the AOJ issued a new rating decision in May 2010.  This decision not only increased the rating assigned for degenerative joint disease of the lumbar spine from 10 percent to 20 percent, it also granted service connection for right anterior thigh sensory deficit and assigned a separate 10 percent rating, with an effective date of March 24, 2005.  More than three years later, a VA examiner opined that a subsequent lumbar fusion surgery removed the pressure on the impinged nerve and resolved any neuronopathy in the lower extremities.  The AOJ then issued a rating decision in February 2013, reducing the rating for right anterior thigh sensory deficit from 10 percent to 0 percent, effective March 1, 2013.  

The November 2009 examiner also reviewed records related to the Veteran's 1999 injury and subsequent injury in Iraq.  In her opinion the "L4-5 and L5-S1 symptoms and findings are related to the prior service work related disorders."  Disc degeneration was noted prior to the 2004 injury in Iraq and caused separate problems: radicular pain, sciatica, mechanic lumbar pain with radiculopathy and possible nerve route impingement.  According to a March 2006 MRI report, the Veteran had "retrolisthesis at L3-L4 with an associated disk herniation and the combination of these two maladies was producing a stenotic foramin [sic] at L3-L4 with substantial nerve root compression."  

After the Board remanded the case again in September 2010, the RO arranged for another examination by a VA physician in December 2010.  At time of the examination, the Veteran's gait and posture were normal and he did not have any abnormal curvatures of the spine.  According to range of motion test results, forward flexion was 65 degrees without pain, and up to 75 degrees with pain.  Extension was 15 degrees without pain and up to 20 degrees with pain.  Left and right lateral flexion was 35 degrees with no pain.  Left and right lateral rotation were 50 degrees with no pain.  The Veteran was capable of repetitive motion.  After repetitive use, there was no additional limitation in the range of motion for the thoracolumbar spine.  

The December 2010 VA examiner wrote that the Veteran experienced flare-ups three or four times each day.  The report describes these incidents as "severe" and notes that each flare-up was about 30 minutes in duration.  Flare-ups were precipitated by movement and the Veteran said he was not able to do anything during the time he experienced flare-ups.  

In the section of the report for other significant physical exam findings, the examiner described the Veteran as alert, oriented and not in any distress.  He was ambulatory and walking with a cane.  He was able to walk around the exam room without his cane.  He also was able to walk on his heels and toes and was able to squat.  The muscles in his back were normal and he had no weakness, tenderness or spasms.  The examiner did not notice any abnormal movements or guarding.  

Also in December 2010, but after the date of the VA examination of that month, an orthopedic surgeon in private practice performed surgery on the Veteran's back.  The surgeon's records describe the surgery as a lumbar three-four decompression, discectomy and fusion.  According to an office evaluation dated February 2011, "[The Veteran] is two months out from his add-on L3-L4 diskectomy and fusion.  He is clinically doing great.  I could not be more pleased.  He is anxious to get back at work, and I told him if he wears his brace and limits activities I really do not have a problem with it.   Again, his x-rays look fine.  The fusion is healing."  

Although a second opinion on the issue was not requested, the December 2010 VA examiner wrote that the Veteran's "present lower back condition [status post] lumbar fusion with degenerative changes" was less likely than not related to the fall in Iraq and, instead, was related to the 1999 workplace accident.  According to the examiner, the pain described after the Iraq injury was "only a temporary exacerbation" and the examiner identified a potential inconsistency in the Veteran's description of the accident, i.e., the Veteran told the April 2005 examiner that, when he fell out of the truck he "might have injured on the right side of his body.  But today he said he fell flat on his back."  

The claims file also includes a disability benefits questionnaire dated June 2012 and apparently completed by a physician who examined the Veteran's spine in April 2012.  The physician administered range of motion tests and noted the results.  Forward flexion was 60 degrees, with objective evidence of painful motion beginning at 40 degrees.  Extension was 20 degrees, with objective evidence of painful motion beginning at 20 degrees.  Right and left lateral flexion were 30 degrees, with no evidence of painful motion.  Right and left lateral rotation were also 30 degrees.  There was no evidence of painful motion in either direction.  

Somewhat confusingly, the physician marked a box next to pre-printed text indicating that the Veteran was unable to perform repetitive-use testing due to pain.  Yet, the examiner then recorded a series of measurements indicating that, after repetitive-use, the Veteran remained capable of 60 degrees forward flexion, 20 degrees extension, 30 degrees right and left lateral flexion and 30 degrees right and left lateral rotation.  The examiner also marked "no" next to the question "Does the Veteran have additional limitation in ROM of the thoracolumbar spine (back) following repetitive-use testing?"  According to the questionnaire, the Veteran had functional loss after repetitive use testing, including less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  

The June 2012 questionnaire indicates that the Veteran did not have localized tenderness or pain to palpation in his lumbar spine.  He also did not exhibit guarding or muscle spasms.  Muscle strength testing was normal and there was no muscle atrophy.  Like the November 2009 VA examiner, the physician indicated that the Veteran did not have intervertebral disc syndrome.  

In the section of the questionnaire designated for comments on the functional impact of the Veteran's spine disability, the physician wrote that the Veteran's back condition affects his ability to work.  According to the questionnaire, the Veteran worked part-time on a ranch until 2011, when he stopped working because of his back pain.  The Board observes that the Veteran has been afforded a total disability rating due to individual unemployability resulting from service-connected disability effective since March 2011. 

The Board remanded the Veteran's back claim most recently in September 2012, because, according to VA treatment records, the Veteran visited the emergency room due to back pain in February 2012, indicating a possible increase in the severity of his disability.  The findings described in the June 2012 disability benefits questionnaire are more recent than the emergency room visit discussed in the remand, but it is unclear whether the Board had access to the disability benefits questionnaire at the time of the remand.  Pursuant to the remand instructions, the AOJ arranged the most recent VA spine examination in January 2013.  

After reviewing the claims file and examining the Veteran's spine, the January 2013 VA examiner diagnosed status post lumbosacral vertebral fusion, L3-S1 with residual scar and limitation of motion.  Much of the medical history described in the report has already been reviewed above.  The examiner did, however, note that the Veteran told her that his back problems were getting worse.  Specifically, he said that, when he tried to bend down, he needs to hold onto something to pull himself back up.  He also described "days when he could not do anything and he has not been able to get up out of a recliner, due to back pain.  He says that this happened two days ago when he went to church and came home and was not able to get up again for the rest of the day."  The Veteran described "excruciating pain" in the lower back about once or twice a week: "These are what he considers incapacitating episodes when he simply cannot walk but short distances in his house to do routine daily living activities, such as go to the toilet, eat, and get back in a recliner or bed and this happens one or two times a week . . . The Veteran is not advised not to do anything by a medical professional, but he on his own cannot perform activities due to the increased pain in his back."  

Range of motion test results were much more limited than previous results.  Forward flexion ended at 20 degrees, with objective evidence of painful motion beginning at 20 degrees.  Extension ended at 5 degrees, with objective evidence of painful motion also beginning at 5 degrees.  Right lateral flexion ended at 10 degrees, with painful motion beginning at 10 degrees.  Left lateral flexion ended at 20 degrees, with painful motion also beginning at 20 degrees.  Right and left lateral rotation ended at 15 degrees.  For both left and right lateral rotation, objective evidence of painful motion began at 15 degrees.   

Nevertheless, the Veteran remained able to perform repetitive-use testing in January 2013.  After repetitive use, range of motion for all planes of motion remained the same.  In other words, there was no additional limitation in range of motion after repetitive use.  Functional impairment associated with the Veteran's back disability consisted of less movement than normal, incoordination, pain on movement and interference with sitting, standing and/or weight-bearing.  

According to the January 2013 VA examiner, the Veteran did not experience localized tenderness or pain to palpation in the joints or soft tissue of the lumbar spine.  He did not have guarding or muscle spasms.  Muscle strength test results were normal.  He had no muscle atrophy and no radiculopathy.  In the section of the examination report addressing other neurological abnormalities, the examiner noted numbness in a small area adjacent to the left knee: "This would indicate a mild sensory peripheral neuropathy related to the left knee surgery . . . ."  According to the examiner, it is less likely than not that peripheral neuropathy of the left knee was related to the Veteran's service-connected back disability.  She explained that these symptoms were associated with an unrelated knee surgery.  VA has granted service connection for internal derangement of the left knee, currently rated as 10 percent disabling prior to March 1, 2013 and as noncompensable beginning March 1, 2013.  A claim for an increased rating for the Veteran's left knee was previously part of this appeal, but the Board denied that claim in its April 2009 decision and remand.  Based on the examiner's findings a potential new claim for an increased rating for the left knee has been referred to the AOJ in the introduction section of this decision.

According to the January 2013 examiner, the Veteran did not currently experience peripheral neuropathy associated with his back condition "because the most recent back surgery [has] removed the pressure on the impinged nerve.  There appears to have been peripheral nerve involvement from intervertebral disc syndrome in the past prior to the most recent lumbosacral fusion, but the most recent fusion corrected any prior peripheral neuropathy or Intervertebral disc syndrome."  According to the VA examiner, any intervertebral disc syndrome "is resolved and the service connected back condition is a status post operative lumbosacral fusion with extreme limitation of motion and associated pain.  There is not permanent nerve involvement because the fusion prevented permanent damage to the nerves in the lower extremities and resolved any problems that existed prior to the fusion.  No EMG/NCS is necessary because there is no neuropathy in the lower extremities to evaluate any further."   

The January 2013 examiner wrote that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  She noted that the Veteran occasionally used a brace and regularly used a cane for assistance with locomotion.  

According to the January 2013 VA examiner, the back condition did impact the Veteran's ability to work.  She wrote that the Veteran worked in law enforcement for 22 years and retired after his return from Iraq.  "He says that he could not do this type of work any more because it requires too much ambulation and riding in a patrol car.  Veteran says that due to pain in the lower back it interfered with his mobility."  

When applying the relevant rating criteria to the evidence in this case, the Board has assigned no weight to the December 2010 VA examiner's opinion attributing the lumbar spine problems to his 1999 non-service connected workplace accident.  This opinion is inconsistent with a September 1995 letter from the Veteran's orthopedic surgeon noting a diagnosis of L5-S1 disc protrusion and describing a lumbar spine surgery in July 1995, years before the 1999 workplace accident.  The opinion is also in tension with the contrary opinion of the November 2009 VA examiner, with VA's September 2002 decision granting service connection for a lumbar spine disorder, and with the Court's opinion in Mittleider v. West, 11 Vet. App. 181, 182 (1998).  For these reasons, the Board will not attribute any of the Veteran's lumbar spine symptoms to the 1999 workplace accident.  There is, however, no reason to discredit the December 2010 VA's examiner's personal observations concerning the Veteran's back condition on the date of the examination, for example, the range of motion test results and the remainder of the examiner's report will be considered.  Cf. Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("[E]ven if a medical opinion is inadequate to decide a claim, it does not follow that the opinion is entitled to absolutely no probative weight."). 

Prior to November 18, 2009, the Veteran's lumbar spine disability most nearly approximated the criteria for a 10 percent disability evaluation (see 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine) for forward flexion greater than 60 degrees but not greater than 85 degrees.  In February 2007, forward flexion was 85 degrees and the Veteran was capable of up to 80 degrees flexion before experiencing pain.  

The Veteran reported right thigh numbness to the February 2007 VA examiner and it is reasonable to assume that this complaint is related to the right thigh sensory deficit which, according to the November 2009 examiner, was a neurological manifestation of the service-connected back disability.  The Board has therefore considered associated neurological abnormalities under Note (1) to the General Rating Formula.  But because the Veteran received a separate 10 percent rating for right thigh sensory deficit for the period between March 24, 2005 and March 1, 2013 (a period coextensive with the medical evidence describing numbness) assigning an additional rating for an associated neurological abnormality under these circumstances would constitute "pyramiding" - the evaluation of the same symptoms under different diagnoses, which is prohibited by 38 C.F.R. § 4.14 (2015). 

The Board has also considered the possibility of assigning a rating higher than 10 percent prior to November 18, 2009 pursuant to 38 C.F.R. §§ 4.40, 4.59 and DeLuca, recognizing that the Veteran has complained of painful motion prior to November 2009.  However, the April 2005 general examination revealed no deformity of the spine and noted that the Veteran did not need any assistive devices.  In February 2007, the Veteran had normal posture and gait.  When applying DeLuca, it is highly significant that, at the time of the February 2007 VA examination - although the Veteran complained of pain - his lumbar spine was capable of 80 degrees of flexion without pain.  The examiner noted that the Veteran experienced pain mainly when bending forward and backward.  The examiner specifically noted that there was no incoordination, no fatigability, and no functional limitation on standing or walking.  

With one exception, the examiner's findings are essentially consistent with the back complaints described in a November 2006 written statement, which the Veteran submitted with his substantive appeal.  According to that statement, the Veteran's back complaints included  an "inability to stand erect . . ."  Yet the Veteran's posture and gait were normal at the time of both the April 2005 and February 2007 VA examinations.  The Veteran's posture and gait were also normal according to the September 2009 report of a psychologist evaluating the Veteran as part of his separate claim for SSA disability benefits. VA physical therapy records dated June 2009 indicate an antalgic gait - i.e., "a posture or gait assume so as to lessen pain" DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 97 (32d ed. 2012) - but there is no indication that he was unable to stand erect, even when performing strengthening and stabilization exercises.  A higher 20 percent rating can be assigned for an abnormal gait if the abnormal gait is the result of muscle spasm or guarding.  However, there is no indication that guarding or muscle spasm caused the antalgic gait noted in the physical therapy records.

The Veteran's February 2009 hearing testimony is also relevant to determining the severity of his back disability prior to November 18, 2009.  Most of his testimony concerns other disabilities, such as hearing loss, tinnitus, and disabilities of the right leg and left knee.  The Veteran did testify that he experienced extreme pain in his back and that, due to his back pain, he could not walk for significant distances before needing to stop.  The Veteran did not, however, suggest that his pain or other symptoms resulted in symptoms similar in severity to the criteria for a increased 20 percent rating, i.e., forward flexion not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  He testified that he had collapsed and fallen down in the past, but he believed that the cause of his falling was "more because of the leg" than the back.  

For these reasons, the Board finds that the symptoms of the Veteran's service-connected back disability prior to November 18, 2009 most closely approximated the criteria for the currently assigned 10 percent rating.

As for the period between November 18, 2009 to January 15, 2013, the Veteran's symptoms most closely approximated the criteria for the currently assigned 20 percent rating.  A higher 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

In November 2009, forward flexion of the lumbar spine was 70 degrees.  The Veteran remained capable of 60 degrees flexion after repetitive use.   In December 2010, forward flexion was 65 degrees without pain, and up to 75 degrees with pain.  In April 2012, forward flexion was 60 degrees, with objective evidence of painful motion beginning at 40 degrees.  All of these results are inconsistent with the criteria necessary for the assignment of a higher 40 percent rating.  

Applying DeLuca, the Board notes that, between November 2009 and January 2013, the Veteran experienced less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  Pain, however, did not prevent the lumbar spine from movements which are inconsistent with the criteria for a higher 40 percent rating, even after repetitive use.  The June 2012 disability benefits questionnaire noted that the Veteran could not perform repetitive use testing due to pain.  Reading the questionnaire as a whole, however, it is clear that that particular note is erroneous, because, after the note, the report proceeds to describe detailed range of motion tests results after repetitive use and further notes that, after repetitive use, there was no additional limitation in range of motion.  

The Board has considered the impact of flare-ups on the functioning of the Veteran's spine during the period between November 2009 and January 2013.  In November 2009, the Veteran reported flare-ups lasting a matter of hours every two to three weeks.  The December 2010 VA examiner wrote that the Veteran experienced severe flare-ups three or four times each day, with each incident lasting approximately 30 minutes.  But according to the June 2012 disability benefits questionnaire, flare-ups did not impact the functioning of the thoracolumbar spine.  

Both the June 2012 and the November 2009 reports indicate, respectively, that flare-ups either did not occur or else they occurred rarely enough that the examination findings are an accurate reflection of the Veteran's usual symptoms at the relevant times.  

The December 2010 report identifies much more frequent flare-ups.  The Board has therefore considered the possibility of modifying the currently assigned staged rating by moving forward the effective date of the 40 percent rating currently assigned to the period beginning January 15, 2013.  However, the Veteran told the December 2010 VA examiner that his symptoms had recently become worse.  The December 2010 examination also took place only a few weeks before a fusion surgery which had the effect of greatly improving the Veteran's back symptoms.  By February 2011, his physician wrote that "[the Veteran] is clinically doing great.  I could not be more pleased."  The Veteran visited the emergency room with back pain in early 2012, but February 2012 nursing notes at the time of a follow-up appointment quote the Veteran as saying that his back was feeling better since his previous visit.  

Under these circumstances, the Board finds that it was not ascertainable that an increase in disability meeting the criteria for a 40 percent rating had occurred until January 15, 2013.

The January 15, 2013 VA examiner recorded range of motion tests results which were much more limited than previous results, including forward flexion ending at 20 degrees.  At that time the Veteran also reported periods of severely reduced mobility, referring to "days when he could not do anything and he has not been able to get up out of a recliner, due to back pain."  

A higher 50 percent rating is not authorized by the General Rating Schedule unless the Veteran's disability manifests in unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is not authorized unless there is unfavorable ankylosis of the entire spine.  Although more limited than previous test results, the test results reported by the January 2013 VA examiner are inconsistent with ankylosis.

There is no need to consider the application of DeLuca to the period beginning January 15, 2013 because DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015), intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 30 percent rating.

Under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The November 2009 VA examiner reported incapacitating episodes, but she wrote that incapacitating episodes were not due to intervertebral disc syndrome.  She also noted four to five episodes over the past 12 months.  Next to text asking her to identify the "number of days of duration of each episode" she wrote "none", suggesting that none of these episodes lasted a full day.  The December 2010 VA examiner wrote that the Veteran did not have intervertebral disc syndrome.  So did the physician who completed the June 2012 disability benefits questionnaire.  The medical evidence therefore does not support the assignment of a higher rating based on incapacitating episodes prior to January 2013.

The January 15, 2013 VA examiner also refers to periods "one or two times a week when he is totally incapacitated."  But the examiner explained that the Veteran had not been ordered to curtail his activities by a physician.  Thus, the medical evidence is also inconsistent with a rating for incapacitating episodes after January 15, 2013.

The Veteran's representative submitted a written brief suggesting that remand is necessary because of the failure of the AOJ to issue a statement of the case since the Board's most recent remand.  The AOJ did, however, issue the necessary statement of the case in March 2013.  A copy is part of the Veteran's Virtual VA electronic claims file.  

Extraschedular Consideration

VA has granted the Veteran a total disability rating based on individual unemployability, with an effective date of March 2, 2011.  A 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  

The assignment of a total disability rating avoids the usual need to decide whether to refer the case for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  That regulation "performs a gap-filling function.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  For the period prior to March 2, 2011, VA has determined that the Veteran's overall disability picture does establish total unemployability, making it unnecessary to decide whether to refer the Veteran's increased rating claim for extraschedular consideration.  Cf. Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

For the period before March 2, 2011 only, the Board will now consider 
whether this case should be referred for consideration of an extraschedular rating. Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

For the period prior to March 2, 2011, the schedular ratings adequately contemplate the Veteran's disability picture.  The Veteran's limited movement and painful motion are specifically contemplated by the schedular criteria for his assigned staged rating.  The medical evidence indicates that, his service connected disabilities notwithstanding, the Veteran remained capable of employment before March 2, 2011.  The February 2011 office evaluation from the Veteran's treating physi can explicitly authorized the Veteran to work after his lumbar fusion surgery: "He is anxious to get back at work, and I told him if he wears his brace and limits activities I really do not have a problem with it."  The April 2005 general medical examination, which addressed the Veteran's claimed back, left knee, right leg, and right arm disabilities, indicated that these disabilities had no effect on the Veteran's daily activities or occupation.   In his hearing testimony, the Veteran said that his 2005 retirement from his job as a probation and parole officer was not due to disability.  There is no evidence of frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has six other service-connected disabilities: post traumatic stress disorder (rated as 70 percent disabling), tinnitus (rated as 10 percent disabling), left knee degenerative changes (10 percent prior to March 1, 2013, noncompensable beginning March 1, 2013) internal derangement of the left knee, status postoperative (10 percent prior to March 1, 2013, noncompensable after March 1, 2013) and right anterior thigh sensory deficit (10 percent prior to March 1, 2013, noncompensable after March 1, 2013).  None of the treatment notes or examination reports suggest that, when combined with the effects any of these conditions, the Veteran's lumbar spine disability creates an exceptional situation rendering the usual schedular standards inadequate.  Nor has the Veteran submitted lay statements indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria for his service-connected disabilities.  Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to an increased evaluation for degenerative joint disease of the lumbosacral spine prior to November 18, 2009, currently rated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for degenerative joint disease of the lumbosacral spine from November 18, 2009 to January 15, 2013, currently rated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for degenerative joint disease of the lumbosacral spine beginning January 15, 2013, currently rated as 40 percent disabling, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


